DECISION
This matter is before the court on its own Journal Entry, filed August 12, 2010, stating that if Plaintiff failed to respond to the court's Journal Entry by August 24, 2010, the court would issue a decision accepting Defendant's proposed settlement agreement.
As of this date, Plaintiff has not responded to the court's Journal Entry. Now therefore,
IT IS THE DECISION OF THIS COURT that Defendant's settlement agreement referenced in Defendant's letter dated June 16, 2010, is accepted.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron September 8, 2010. The Court filed and entered this documenton September 8, 2010.